 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARGARET JEANETTE ALANIZ,                          No. 2:18-CV-3165-DMC-P
12                       Petitioner,
13            v.                                         ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                         Respondent.
16

17

18                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254.

20                  Petitioner has not filed a complete application to proceed in forma pauperis, along

21   with a “certification from the warden or other appropriate officer of the place of confinement

22   showing the amount of money or securities that the petitioner has in any account in the

23   institution” as required by Rule 3(a)(2) of the Federal Rules Governing Section 2254 Cases, or

24   paid the required filing fee. See 28 U.S.C. §§ 1914(a), 1915(a). Petitioner will be provided the

25   opportunity to submit either a completed application to proceed in forma pauperis, with the

26   required certification, or pay the appropriate filing fee. As to the certification requirement, while

27   a copy of petitioner’s prison trust account statement certified by prison officials is not required to

28   satisfy the requirement, such a statement will suffice. Petitioner is warned that failure to comply
                                                        1
 1   with this order may result in the dismissal of this action for lack of prosecution and failure to

 2   comply with court rules and orders. See Local Rule 110.

 3                   Petitioner initiated this action with a motion to stay proceedings. Petitioner has

 4   not, to date, filed a petition. Absent a petition, the court is unable to evaluate petitioner’s stay

 5   motion or determine proper venue for this case. Accordingly, petitioner will be directed to file an

 6   operative petition.

 7                   Accordingly, IT IS HEREBY ORDERED that:

 8                   1.      Petitioner shall submit on the form provided by the Clerk of the Court,

 9   within 30 days from the date of this order, a complete application for leave to proceed in forma

10   pauperis, with the certification required by Rule 3(a)(2), or pay the appropriate filing fee;

11                   2.      Petitioner shall also submit on the form provided by the Clerk of the Court,

12   within 30 days from the date of this order, a petition for habeas relief; and

13                   3.      The Clerk of the Court is directed to send petitioner a new form

14   Application to Proceed In Forma Pauperis By a Prisoner as well as the court’s form habeas

15   petition for state prisoners.

16

17

18   Dated: January 9, 2019
                                                             ____________________________________
19                                                           DENNIS M. COTA
20                                                           UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                         2
